Allowable Subject Matter
Claims 1 and 3 are allowed .
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Drugeon et al., (U.S. Patent Application Publication No. 2011/0206135), and Boon et al., (U.S. Patent No. 6,148,109), and Kim (U.S. Patent Application Publication No. 2012/0106631) do not teach, alone or in combination, the following claimed element;

 “wherein, the inverse scanner restores the plurality of sub-blocks, which are generated by an encoder that divides the quantized transform block into the plurality of sub-blocks after quantizing the transform block when a size of the transform block is 8x8, by applying a first scan pattern determined according to the intra prediction mode to the ID quantized coefficients, and restores the quantized transform block by applying a second scan pattern determined according to the intra prediction mode to the plurality of sub-blocks, wherein the first scan pattern is a scan order applied to the ID quantized coefficients, and the second scan pattern is a scan order applied to each sub-block of the plurality of sub-blocks determined according the intra prediction mode, wherein the first scan pattern is the same as the second scan pattern” in combination with an image decoding apparatus. While scanning quantized transform blocks were known in the art at the time of the claimed invention, Applicant's very specific and narrow claimed structure is considered patentable over the prior art.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOTALING II whose telephone number is (571)272-4437.  The examiner can normally be reached on 730-4 Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fuelling Michael can be reached on 571 270 1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOHN M HOTALING/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             
/ FOF/           Reexamination Specialist, Art Unit 3992                                                                                                                                                                                             /MF/Supervisory Patent Examiner, Art Unit 3992